IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            )
STATE OF WASHINGTON,                        )         No. 74918-8-1
                                            )
                    Respondent,             )         DIVISION ONE
                                                                                  7,0
                                            )                                     ,f,rn
             V.                             )                                       -44,0
                                            )
KEVIN SCOTT SPAULDING,                      )         UNPUBLISHED OPINION
                                            )
                    Appellant.              )         FILED:     APR 1 7 2017
                                            )

      PER CURIAM. — Kevin Spaulding appeals from his conviction for
possession of burglary tools. RCW 9A.52.060(1). We accept the State of

Washington's concession that the jury may have convicted Spaulding on the

basis of an uncharged theory of the offense. Accordingly, we reverse the

conviction for possession of burglary tools and remand for further proceedings.

      Reversed and remanded for further proceedings.


                           For the Court:



                                                Y-ef